DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 8, 9, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokosuka et al. U.S. PGPUB No. 2020/0321189.

Regarding claim 1, Yokosuka discloses a charged particle beam apparatus comprising: a measurement unit 10 configured to illuminate a charged particle beam 102 onto a specimen 106, and that detects a signal emitted from the specimen (“a detector that detects charged particles” [Abstract]); a reference image generator 20 configured to generate a reference image 1204 including a figure simulating a signal generation range in the specimen and a numerical value indicating a size of the signal generation range (the Z-axis [nm]), based on an illumination condition (“the energy that the electron beam reaches the sample may be controlled by controlling an acceleration power source connected between an acceleration electrode for accelerating the electron ray 102 and the electron source” [0053]) and specimen information (“since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]) for the generation of the reference image 1203; and a display 1200 configured to display a graphical user interface image including the reference image 1203 when an actual illumination condition of the charged particle beam is set (the SEM image 1203 is acquired at a set view height 1202, which requires setting of an actual illumination condition of the energy of the primary electron beam).

Regarding claim 2, Yokosuka discloses an acquisition unit 20 configured to acquire, as the illumination condition for the generation of the reference image, an illumination condition which is already set for the measurement unit; and a receiver configured to receive, as the illumination condition for the generation of the reference image, an illumination condition which is input through the graphical user interface image (“At this time, since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]). The view height at which the SEM image 1203 is acquired is set at box 1202 of the GUI 1200. View height is necessarily dictated by acceleration (and therefore energy) of the primary electron beam, and so setting the view height at box 1202 is a setting of the illumination condition input through the graphical user interface 1200.

Regarding claim 3, Yokosuka discloses an application unit configured to apply, to the measurement unit, as the illumination condition for the generation of the reference image, an illumination condition which is input through the graphical user interface image (“At this time, since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]). The view height at which the SEM image 1203 is acquired is set at box 1202 of the GUI 1200. View height is necessarily dictated by acceleration (and therefore energy) of the primary electron beam, and so setting the view height at box 1202 is a setting of the illumination condition input through the graphical user interface 1200.

Regarding claim 4, Yokosuka discloses that the illumination condition for the generation of the reference image includes an accelerating voltage, and the reference image changes with a change of the accelerating voltage (“At this time, since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]).

Regarding claim 6, Yokosuka discloses that the specimen information for the generation of the reference image is element information, and the reference image changes with a change of the element information (“At this time, since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]).

Regarding claim 8, Yokosuka discloses that the reference image comprises the figure simulating a back-scattered electron generation range as the signal generation range (“At this time, since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]), and the numerical value (the Z-axis [nm]) indicating a size of the back-scattered electron generation range (as illustrated in figure 12).

Regarding claim 9, Yokosuka discloses that the reference image comprises a figure simulating an electron scattering range in the specimen (“At this time, since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]), and a numerical value (the Z-axis [nm]) indicating a size of the electron scattering range (as illustrated in figure 12). When the detector detects backscattered electrons, the figure 1204 illustrates the electron scattering range in the specimen since it illustrates an estimation of the sample surface topography, which dictates the electron scattering of backscattered electons.

Regarding claim 10, Yokosuka discloses that the reference image comprises a numerical value indicating the illumination condition for the generation of the reference image, and the numerical value indicating the illumination condition for the generation of the reference image changes with a change of the numerical value indicating the size of the signal generation range.

Regarding claim 11, Yokosuka discloses a method of assisting setting, the method comprising: generating a reference image 1204 including a figure simulating a range of a physical phenomenon (where the physical phenomenon is at least one of the shape of the sample surface and an angle of the sample surface) in a specimen 106 onto which an electron beam 102 is illuminated and a numerical value indicating a size of the range of the physical phenomenon (the Z-axis [nm]), based on an illumination condition and specimen information for the generation of the reference image (“since the emission angle distribution of BSE changes depending on the scattering state in the sample, it is necessary to prepare the reference according to observation conditions (acceleration) and a material for forming a pattern” [0085]); and displaying the reference image 1203 when a user sets an actual illumination condition of the electron beam (the SEM image 1203 is acquired at a set view height 1202, which requires setting of an actual illumination condition of the energy of the primary electron beam).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokosuka et al. U.S. PGPUB No. 2020/0321189 in view of Takagi U.S. PGPUB No. 2003/0193024.

Regarding claim 5, Yokosuka discloses the claimed invention except that there is no explicit disclosure that the illumination condition for the generation of the reference image includes a specimen inclination angle, and the reference image changes with a change of the specimen inclination angle.
Takagi discloses an electron microscope apparatus wherein an illumination condition for the generation of a reference image includes a specimen inclination angle, and the reference image changes with a change of the specimen inclination angle (“At step S1, an optimum image observation condition is set. Here, e-preview is executed and a search is made for the image observation condition fitted for the specimen and the observation purpose. The image observation condition includes the acceleration voltage, the spot size, selection of either secondary electron detector or reflection electron detector as a detector, the vacuum degree in the specimen chamber 31, the magnification, the specimen observation position, namely, the X, Y, R axis position of the specimen table, the specimen tilt angle, namely, the T axis position of the specimen table, the working distance, namely, the Z axis position of the specimen table, the objective lens stop diameter, and the like” [0084]). The specimen tilt angle is displayed on the GUI of figure 2 at least when specimen tilt angle is entered by an operator as  the setting of “image observation condition from the manual observation mode independently of e-preview” [0088], illustrated as a box on the GUI of figure 2.
It would have been obvious to one possessing ordinary skill in the art before the filing date of the claimed invention to have modified Yokosuka with the GUI of Takagi in order to provide additional control over imaging variables in selecting an imaging procedure in an electron microscope.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokosuka et al. U.S. PGPUB No. 2020/0321189 in view of Boughorbel et al. U.S. PGPUB No. 2017/0309448.

Regarding claim 7, Yokosuka discloses that the charged particle beam is an electron beam (“the electron ray 102 (electron beam) generated by the electron gun 101” [0048]). However. Although Yokosuka uses backscattered electrons (“the arithmetic device estimates a cross-sectional shape in a depth direction of the measurement target pattern from a change in a dimensional value obtained with a different threshold value for a signal waveform of each of the angle discrimination images” [0095]) to inspect pattern depth of a pattern on a specimen, there is no explicit disclosure that the reference image comprises the figure simulating a characteristic X-ray generation range as the signal generation range, and the numerical value indicating a size of the characteristic X-ray generation range.
Boughorbel discloses a scanning electron microscope wherein “the illuminator 1/electron source 9 can be adjusted so as to alter the landing energy Ei of the probing beam 3; more specifically, Ei can be increased (or decreased) incrementally so as to cause the beam 3 to penetrate to successively greater (or lesser) depths di in the specimen S” [0093] and “ By scanning the input beam 3 over the specimen S, output radiation—comprising, for example, X-rays, infrared/visible/ultraviolet light, secondary electrons (SEs) and/or backscattered electrons (BSEs)—emanates from the specimen S” [0088].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Yokosuka with Boughorbel in order to provide a wider range of analysis of a sample by imaging the sample using different types of energy emanating from an interaction between the primary electron beam and the sample, where each type of analysis generates respective images showing different features of a sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881